August 22, 2014 Securities and Exchange Commission Division of Investment Management Insured Investments Office treet NE Washington, DC20549 Re: Allianz Variable Insurance Products Trust Form AW Filed Pursuant to Rule 477 Post-Effective Amendment No. 44 File Nos. 333-83423 and 811-09491 Dear Sir/Madam: The Allianz Variable Insurance Products Trust hereby requests the withdrawal under form type AW, pursuant to Rule 477, of the above referenced Post-Effective Amendment filed on July 18, 2014 pursuant to Rule 485a. We no longer wish to pursue adding the proposed investment options to the trust at this time and may re-file the registration statement amendments at a later date. If you have any questions or comments, please feel free to contact the undersigned. Sincerely, Allianz Variable Insurance Products Trust By: /s/ Erik Nelson Erik Nelson, Chief Legal Officer 763/765-7453 Erik.Nelson@allianzlife.com Allianz Investment Management LLC, 5701 Golden Hills Drive, Minneapolis, MN 55416-1297. www.allianzlife.com Allianz Investment Management LLC is a registered investment adviser that is a wholly owned subsidiary of Allianz Life Insurance Company of North America. This information is confidential and is intended only for the use of the individual(s) and/or entity/entities named above. This information should not be copied, forwarded, or further disseminated.
